NOTE:   This order is nonprecedential.

 mlniteb ~tate5 {!Court of ~peaI5
      for tbe jfeberaI {!Circuit

SHELDON PETERS WOLFCHILD, ERNIE PETERS
LONGWALKER, SCOTT ADOLPHSON, MORRIS J.
   PENDLETON, BARBARA FEEZOR BUTTES,
   WINIFRED ST. PIERRE FEEZOR, AUTUMN
WEAVER, ARIES BLUESTONE WEAVER, ELIJAH
BLUESTONE WEAVER, RUBY MINKEL, LAVONNE
    A. SWENSON, WILLIS SWENSON, AARON
    SWENSON, BEVERLY M. SCOTT, LILLIAN
     WILSON, MONIQUE WILSON, SANDRA
 COLUMBUS GESHICK, CHERYL K. LORUSSO,
     JENNIFER K. LORUSSO, CASSANDRA
        SHEVCHUK, JASON SHEVCHUK,
  JAMES PAUL WILSON, EVA GRACE WILSON,
  BENITA M. JOHNSON, AND KEVIN LORUSSO,
           Plaintiffs-Cross Appellants,

                        AND
 ANITA D. WHIPPLE ET AL., DESCENDANTS OF
  LUCY TRUDELL, BONNIE RAE LOWE, ET AL.,
 DESCENDANTS OF JOSEPH GRAHAM, ET AL.,
   LENOR ANN SCHEFFLER BLAESER ET AL.,
       DESCENDANTS OF JOHN MOOSE,
      AND MARY BETH LAFFERTY, ET AL.,
                 Plaintiffs,

                        AND
COURSOLLE DESCENDANTS AND ROCQUE AND
        TAYLOR DESCENDANTS,
WOLFCHILD v.   us                            2


                         Plaintiffs,

                            AND
   DEBORAH L. SAUL, LAURA VASSAR, ET AL.,
 LYDIA FERRIS ET AL., DANIEL M TRUDELL, ET
  AL., ROBERT LEE TAYLOR, ET AL., AND DAWN
                   HENRY,
                         Plaintiffs,

                            AND
       RAYMOND CERMAK, SR., (ACTING
   INDIVIDUALLY AND UNDER A POWER OF
  ATTORNEY FOR STANLEY F. CERMAK, SR.),
 MICHAEL STEPHENS, ET AL., JESSE CERMAK,
    ET AL., DENISE HENDERSON, DELORES
  KLINGBERG, SALLY ELLA ALKIRE, PIERRE
  ARNOLD, JR., AND GETRUDE GODOY ET AL.,
                         Plaintiffs,

                            AND
 JOHN DOES 1-30, WINONA C. THOMAS ENYARD,
             AND KITTO, ET AL.,
                         Plaintiffs,

                            AND
           FRANCINE GARREAU, ET AL.,
                         Plaintiffs,

                            AND
                FRANCIS ELAINE FELIX,
                          Plaintiff,

                            AND
                    KE ZEPHIER, ET AL.,
3                                       WOLFCHIW v.   us


                  Plaintiffs,

                     AND
    LOWER SIOUX INDIAN COMMUNITY,
               Plaintiff,

                     AND
          PHILIP W. MORGAN,
               Plaintiff,

                     AND
      REBECCA ELIZABETH FELIX,
              Plaintiff,

                     AND
        VERA A. ROONEY, ET AL.,
                Plaintiffs,

                     AND
          DANNY LEE MOZAK,
          Plaintiff-Cross Appellant,

                     AND
         DAWN BURLEY, ET AL.,
         Plaintiffs-Cross Appellants,

                     AND
         HARLEY ZEPHIER, SR.,
          Plaintiff-Cross Appellant,

                     AND
            JOHN DOES 1-433,
         Plaintiffs-Cross Appellants,
WOLFCHILD v.   us                                    4



                             AND

                JULIA DUMARCE, ET AL.,
                 Plaintiffs-Cross Appellants,

                             AND

  RAYMOND COURNOYER, SR., ET AL., JERRY
 ROBINETTE, ET AL., SANDRA KIMBELL, ET AL.,
  CHARLENE WANNA, ET AL., AND LESLIE LEE
              FRENCH, ET AL.,
          Plaintiffs-Cross Appellants,

                             AND

               KRISTINE ABRAHAMSON,
                Plaintiff-Cross Appellant,

                             AND

        VICTORIA ROBERTSON VADNAIS,
             Plaintiff-Cross Appellant,

                              v.
                     UNITED STATES,
                     Defendant-Appellant.


                    2012-5035, -5036, -5043


   Appeals from the United States Court of Federal
Claims in consolidated case nos. 03-CV-2684 and 01-CV-
0568, Judge Charles F. Lettow.


                        ON MOTION
5                                           WOLFCHILD v. us


                        ORDER

               Before REYNA, Circuit Judge.

     The Shakopee Mdewakanton Sioux Community, the
Prairie Island Indian Community, and the Lower Sioux
Indian Community ("Tribes") move for leave to file an
amicus brief in support of the United States' Answering
and Reply Brief with brief attached. Sheldon Peters
Wolfchild et al. ("The Wolfchild Plaintiffs") move for leave
to file an opposition to the Tribes' amicus brief.

    IT Is ORDERED THAT:

    1) The Tribes' motion for leave to file an amicus brief
is granted. The brief is accepted for filing.
    2) The Wolfchild Plaintiffs' motion to file a response
brief is granted to the extent that the Wolfchild Plaintiffs
may file a replacement reply brief, to include any addi-
tional arguments in response to the amicus brief, within
14 days of the date of filing of this order. The replace-
ment reply brief may not exceed 7,000 words. If no re-
placement reply brief is filed, the case will proceed on the
reply brief previously submitted.
                                    FOR THE COURT


    JAN 11 2013                      /s/ Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk
cc: Wood R. Foster, Jr., Esq.
    Scott Allen Johnson, Esq.
    Garrett J. Horn, Esq.                         CO\JJ~~EALSFOR
                                              UJ.THE FEDERAL r,IRcurr
    Jack E. Pierce, Esq.
    Elizabeth T. Walker, Esq.                      JAN 17 2013
                                                       JAN HORBAlY
                                                          CLERK
WOLFCHILD   v. us                   6


      Jay C. Shultz, Esq.
      Francis Elaine Felix
      Douglas R. Kettering, Esq.
      Philip William Morgan
      Rebecca Elizabeth Felix
      Bernard Joseph Rooney, Esq.
      Erick G. Kaardal, Esq.
      Creighton A. Thurman, Esq.
      Kelly Stricherz, Esq.
      Larry B. Leventhal, Esq.
      Robin L. Zephier, Esq.
      Gary John Montana, Esq.
      Randy Vern Thompson, Esq.
      John L. Smeltzer, Esq.
      Barry P. Hogan, Esq.
      Royce D. Edwards, Sr., Esq.
s25